


110 HRES 1303 IH: Calling on the Egyptian Government to

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1303
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mr. Wolf (for
			 himself, Mr. Burton of Indiana,
			 Mr. Smith of New Jersey,
			 Mr. Franks of Arizona,
			 Mr. Fossella,
			 Mr. Kirk, Mr. McCotter, Ms.
			 Schakowsky, Mr. Souder,
			 Mr. Davis of Illinois,
			 Mr. Pitts,
			 Ms. Waters,
			 Mr. Pence,
			 Mr. McGovern, and
			 Mr. Goode) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the Egyptian Government to
		  respect human rights and freedoms of religion and expression in
		  Egypt.
	
	
		Whereas the promotion of respect for democracy, human
			 rights, and civil liberties are fundamental principles and aims of the United
			 States;
		Whereas the United States attaches great importance to
			 relations with Egypt and considers fair and transparent elections as the only
			 way to make progress towards a more democratic society;
		Whereas Egypt plays a significant role in the Middle East
			 peace process and in the fight against international terrorism and
			 fundamentalism;
		Whereas the Egyptian authorities have promised to put an
			 end to the imprisonment of journalists and bloggers, but this promise has so
			 far gone unfulfilled;
		Whereas Shiites, Koranists, Jehovah’s Witnesses, and other
			 religious minorities are harassed, arrested, and imprisoned by security
			 services;
		Whereas all Baha’i institutions and community activities
			 have been banned in Egypt since 1960, and members of the Baha’i faith are
			 denied government required identification cards solely due to their religious
			 affiliation;
		Whereas material vilifying Jews appears regularly in the
			 state controlled and semi official media;
		Whereas the Copts, Egypt’s largest religious minority
			 group and the largest Christian population in the Middle East, suffer from many
			 forms of discrimination, including—
			(1)a
			 lack of employment in higher positions of the public sector, universities,
			 army, and the security service;
			(2)disproportional
			 representation in Parliament and Shura Council;
			(3)difficulty in
			 building and repairing churches;
			(4)lack of protection and lack of prosecution
			 of perpetrators in cases of sectarian violence;
			(5)government harassment of converts to
			 Christianity while the government encourages conversion to Islam; and
			(6)the inability to obtain government issued
			 identification cards which reflect conversion to Christianity;
			Whereas the opposition presidential candidate Ayman Nour
			 is still serving a five-year prison sentence following an unfair trial in 2005
			 on politically motivated charges;
		Whereas his health is deteriorating as a consequence of
			 this imprisonment;
		Whereas his numerous appeals for release on the grounds of
			 his medical conditions and his request for a presidential pardon in March of
			 2008 have all been rejected;
		Whereas Egyptian authorities closed the Centre for Trade
			 Union and Workers’ Services and its branches, this being the first closure of a
			 nongovernmental advocacy organization by an executive decision;
		Whereas the Ibn Khaldun Center for Development Studies and
			 its founder, Dr. Saad Eddin Ibrahim, have been threatened for their work to
			 promote democratic reforms;
		Whereas other civil society development organizations,
			 including the International Republican Institute and the National Democratic
			 Institute, have also been restricted in their work; and
		Whereas the recent arrests and action against
			 nongovernmental organizations and human rights defenders undermines the
			 commitments entered into by the Egyptian Government concerning fundamental
			 rights and freedoms and the democratic process in the country: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that respect for human rights is
			 a fundamental value, and the bilateral relationship between the United States
			 and Egypt should be a platform for promoting the rule of law and fundamental
			 freedoms;
			(2)calls on the Egyptian Government to end all
			 forms of harassment, including judicial measures, the detention of media
			 professionals and, more generally, human rights defenders and activists calling
			 for reforms and to fully respect freedom of expression, in conformity with
			 article 19 of the United Nations International Covenant on Civil and Political
			 Rights;
			(3)encourages the Egyptian Government to honor
			 its commitment to repeal the state of emergency in order to allow for the full
			 consolidation of the rule of law in Egypt;
			(4)encourages the
			 Egyptian Government to take the steps necessary to fully implement and protect
			 the rights of religious minorities as full citizens;
			(5)strongly supports measures to guarantee
			 academic freedom, freedom of the media, and freedom of religion or belief in
			 Egypt, including by ending arbitrary administrative measures, such as those
			 taken against the Centre for Trade Union and Workers' Services and the
			 Association for Human Rights Legal Aid;
			(6)urges the Egyptian
			 Government not to impose arbitrary restrictions on the peaceful activities of
			 civil society organizations;
			(7)calls on the
			 Egyptian Government for—
				(A)the immediate
			 release of Ayman Nour, in light of reports of his deteriorating state of
			 health, and calls for an immediate welfare visit, including a visit by
			 qualified medical personnel;
				(B)the release of all political prisoners and
			 other activists; and
				(C)an end to the harassment of the
			 Koranists;
				(8)stresses the need
			 to fully implement the principles of the 1969 Organization of African Unity
			 Convention Governing the Specific Aspects of Refugee Problems in Africa and the
			 1993 International Convention concerning the rights and the protection of
			 migrant workers and their families;
			(9)supports the
			 concluding observations of the United Nations Committee on Migrant Workers of
			 May 2007, which called for the re-opening of the investigations into the
			 killing of 27 Sudanese asylum-seekers in December 2005;
			(10)calls for an end
			 to all forms of torture and ill treatment and calls for investigations when
			 there is reasonable suspicion that acts of torture have occurred;
			(11)calls on the
			 Egyptian Government to allow—
				(A)a visit by the
			 United Nations Special Rapporteur on torture and other cruel, inhuman, or
			 degrading treatment or punishment; and
				(B)a visit by the the United Nations Special
			 Rapporteur on freedom of religion or belief;
				(12)emphasizes the
			 importance of ensuring and strengthening the independence of the judiciary by
			 amending or repealing all legal provisions that infringe or do not sufficiently
			 guarantee its independence;
			(13)stresses the need
			 for respect and protection of the freedoms of thought, conscience, and religion
			 as ensured in article 18 of the Universal Declaration of Human Rights, article
			 18 of the International Covenant on Civil and Political Rights, and the 1981
			 United Nations Declaration on the Elimination of All Forms of Intolerance and
			 of Discrimination based on Religion and Belief;
			(14)welcomes the
			 efforts made by Egypt to secure the border with Gaza and encourages all parties
			 concerned to redouble efforts to fight smuggling through tunnels into the Gaza
			 strip; and
			(15)urges the
			 President and the Secretary of State to put human rights and religious freedom
			 developments in Egypt very high on the United States Government’s agenda during
			 meetings with Egyptian officials.
			
